Citation Nr: 0108239	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for conductive and 
sensorineural hearing loss of the left ear.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Helinski, Counsel




INTRODUCTION

The veteran had active military service from August 1982 to 
August 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office, in 
Milwaukee, Wisconsin, which granted service connection for 
left ear hearing loss, and assigned a noncompensable rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.

2.  The veteran's left ear hearing loss is currently 
productive of no more than Level III hearing impairment.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
conductive and sensorineural hearing loss of the left ear 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that her 
service-connected left hearing loss disability should be 
assigned a higher rating.  Specifically, she claims that a 10 
percent rating is more appropriate.  In her notice of 
disagreement, she indicated that her job as an insurance 
adjuster involved a lot of telephone work, and she felt like 
she was missing information at seminars and legal hearings, 
due to her hearing loss.  She also felt that she was not 
promoted at work, due to the hearing loss.  In her 
substantive appeal, she indicated that she cannot hear music 
"in stereo," and had to say "what" all the time.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new law have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate her claim, including the laws and regulations 
pertinent to her claim.  Additionally, the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, including her service 
medical records, and there is no indication that there are 
relevant treatment records that have not yet been obtained by 
the RO.  Moreover, the veteran has been provided with VA 
audio and ear examinations as recent as November 1998.  As 
such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  

The record reveals that the veteran was initially awarded 
service connection for left ear hearing loss in a November 
1998 rating decision, and assigned a noncompensable rating 
from September 1998.  The veteran disagreed with the assigned 
rating, and initiated this appeal.  The Board notes that as 
the veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the noncompensable disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999). 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).  
If impaired hearing is service-connected in only one ear, as 
in the present case, the nonservice-connected ear will be 
assigned a designation of Level I, for purposes of applying 
Table VII.  See 38 C.F.R. § 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.  

The provision of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provision of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
As will be apparent from the evidence described below, 
neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this 
appeal.  

In a November 1998 VA audiological evaluation, it was noted 
that the veteran had undergone surgery in her left ear in 
1984 to close the eardrum on the left side, as a result of an 
ear infection.  She underwent a second surgery in 1990, for 
an infection in the middle ear.  Pure tone thresholds, in 
decibels, for the left ear were as follows: 75 decibels, at 
500 Hertz; 70 decibels at 1000 Hertz; 60 decibels at 2000 
Hertz; 50 decibels at 3000 Hertz; and 50 decibels at 4000 
Hertz.  The average pure tone threshold (a four-frequency 
average) was 58 decibels.  Speech recognition, using the 
Maryland CNC Word List, was 90 percent for the left ear.  The 
diagnosis indicated that a severe to profound conductive loss 
was noted for the left ear, which was consistent with the 
veteran's report of middle ear surgery.  In a November 1998 
VA examination for ear disease, the examiner reported 
essentially the same findings as above, except for a finding 
of 68 decibels at 2000 Hertz.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable evaluation for left ear 
hearing loss is appropriate, and there is no basis for a 
higher evaluation at this time.  As service connection is not 
in effect for right ear hearing loss, the Board notes that in 
order to determine the percentage evaluation from Table VII, 
the non-service connected right ear is assigned a Level I 
designation.  See 38 C.F.R. § 4.85(f).  Moreover, considering 
that the veteran's left ear manifests an average puretone 
threshold of 58, and 90 percent of speech discrimination, the 
left ear meets a Level III designation.  Together, a Level I 
and Level III designation results in a noncompensable rating, 
under 38 C.F.R. § 4.85, Table VII, and there is no basis for 
a higher rating.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's left ear hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements of record, and the Board 
has considered the severity of the disability during the 
entire period from the initial assignment of a noncompensable 
disability rating to the present time.  See Fenderson, supra.  
However, the veteran's left ear hearing loss does not warrant 
a higher schedular evaluation.  Should the veteran's hearing 
loss disability change in the future, she may request 
reevaluation for her hearing loss, but at the present time 
there is no basis for a compensable evaluation.  See 
38 C.F.R. § 4.1.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule.  
However, this case does not present such a state of balance 
between the positive evidence and negative evidence to allow 
for a favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Further, as noted at the outset of this decision, the Board 
recognizes the veteran's complaints that her hearing loss has 
interfered with her employment.  However, the Board points 
out that the VA Schedule for Rating Disabilities assigns 
percentage ratings that are intended to represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries.  
38 C.F.R. § 4.1.  In the present case, the evidence does not 
reflect that the veteran's left ear hearing loss has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A compensable evaluation for conductive and sensorineural 
hearing loss of the left ear is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

